                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            WILLIAM A. MORRIS,
                                   7                                                        Case No. 18-cv-06672-JCS
                                                        Plaintiff,
                                   8                                                        ORDER GRANTING PLAINTIFF’S
                                                  v.                                        MOTION FOR SUMMARY
                                   9                                                        JUDGMENT, DENYING
                                            ANDREW SAUL,                                    DEFENDANT’S MOTION FOR
                                  10                                                        SUMMARY JUDGMENT AND
                                                        Defendant.                          REMANDING FOR FURTHER
                                  11                                                        PROCEEDINGS
                                  12                                                        Re: Dkt. Nos. 14, 21
Northern District of California
 United States District Court




                                  13

                                  14   I.      INTRODUCTION
                                  15           Plaintiff William A. Morris brings this action appealing the final decision of Defendant

                                  16   Andrew Saul, Commissioner of Social Security (the “Commissioner”),1 denying Morris’s

                                  17   application for disability benefits under Title II and Title XVI of the Social Security Act. The

                                  18   parties have filed cross motions for summary judgment pursuant to Civil Local Rule 16-5. For the

                                  19   reasons discussed below, Morris’s motion is GRANTED, the Commissioner’s motion is DENIED,

                                  20   and the matter is REMANDED for further proceedings consistent with this opinion.2

                                  21   II.     BACKGROUND
                                  22           William A. Morris is a thirty-six-year old former software engineer with a college degree.

                                  23   Administrative Record (“AR,” dkt. 13) at 81. He alleges disability due to depression and

                                  24   insomnia beginning on August 26, 2013. Id. at 83.

                                  25

                                  26
                                       1
                                  27     Andrew Saul was confirmed as Commissioner while this action was pending and is therefore
                                       substituted as the defendant as a matter of law. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1                 Morris’s Medical Records

                                   2           The primary focus of the parties’ arguments and Morris’s claim of disability is on his

                                   3   claimed depression and insomnia. While Morris submitted medical records related to his chronic

                                   4   back pain, see id. at 378–459; 557–62, Morris does not allege disability based on his back pain.

                                   5   See id. at 83, 92 (listing only “Depression” and “Insomnia” as disabling conditions). Accordingly,

                                   6   this summary of Morris’s medical records does not include records pertaining to his back injury or

                                   7   other medical problems and is not intended to be a complete recitation of Morris’s medical

                                   8   history.

                                   9           As a child, Morris was “very shy [and] did not socialize[;] had no friends and struggled.”

                                  10   Id. at 336. He was afraid of his father, “who was always angry.” Id. at 370. His father died of a

                                  11   heart attack when Morris was thirteen years old. Id. at 333. Academically, his grades were “not

                                  12   good before college” because he reported being “Bored” in class. Id. at 331. Morris’s medical
Northern District of California
 United States District Court




                                  13   records indicate that he has struggled with depression since childhood. Id. at 329 (reporting

                                  14   depression “as early as he could remember.”). He received therapy during his adolescence. Id. at

                                  15   335. His first psychiatric hospitalization occurred when he was thirteen years old: “he became

                                  16   belligerent, argumentative and potentially dangerous with himself and his mother admitted him to

                                  17   a psych. unit.” Id. at 364.

                                  18           Insomnia also began in Morris’s childhood. Id. at 324 (Morris’s mother recounting that, in

                                  19   grade school, Morris “slept a lot in class; took ‘a bomb to wake him up. . . . Circadian rhythm

                                  20   disturbance since grade school.”); see also id. at 333 (“difficulty falling asleep as a child, tired all

                                  21   the time.”). He “hated” his childhood but was “uncertain whether it was because he was depressed

                                  22   or because of his childhood.” Id. at 350. As a teen, he exhibited “some aggression.” Id. at 320.

                                  23   His relationship with his mother was “not great.” Id. at 555.

                                  24           Morris attended a traditional high school for one year, then attended a boarding high

                                  25   school in Montana called Spring Creek Lodge Academy for 15 months following a suicide

                                  26   attempt. Id. at 336, 341. Morris went there between the ages of 16 and 18 “against his will”

                                  27   without any family visits. Id. at 319. For Morris, the locked facility was “kind of a living skinner

                                  28   box.” Id. Morris “still [has] dreams about it.” Id. at 320. As a result, Morris “[h]as unresolved
                                                                                           2
                                   1   issues of abandonment from mother . . . . Has never felt accepted in his own family.” Id. at 365.

                                   2          In college, Morris deepened his love of computer science, which lead to a career in the

                                   3   field as a software engineer. Id. at 332; see also id. at 257–64 (Work History Report). After

                                   4   college, Morris was married for two years. Id. at 332. He has not been in a relationship since his

                                   5   divorce. Id.

                                   6          Morris saw psychiatrist Dr. Carmela Javellana, MD, in Salt Lake City, Utah starting in

                                   7   October of 2013. Id. 319–39. He saw her “per recommendation of Dr. Lopez – pretty hard time

                                   8   managing sleep, getting up in AM. May be related to taking Cymbalta, sometimes dreams.” Id. at

                                   9   330. He had been placed on leave from his job. Id. at 336.

                                  10          Dr. Javellana completed an initial psychiatric evaluation of Morris on October 9, 2013. Id.

                                  11   at 338. She described him as:

                                  12                  30 year old single male mostly w/o expression[,] flat affect, wearing
Northern District of California




                                                      black tank top w/ black hair pulled back in ponytail. –Unable to work
 United States District Court




                                  13                  for past few months due to sleep problems + concentration. . . . Axis
                                                      I [diagnoses]: (296.90) mood disorder nos; (314.00) ADD; (299.80)
                                  14                  Aspergers’; (307.47) Dyssomnia nos.
                                  15   Id. According to Dr. Javellana, “by August sleep + concentration so bad had to leave work.” Id.

                                  16   at 333. She also noted that Morris was “not close to anyone – socially undeveloped.” Id. at 334.

                                  17          At a counseling session with Dr. Javellana, Morris recounted his medication history: he

                                  18   was on Cymbalta “for a few months + it made things worse.” Id. at 333. He also took Bupropion,

                                  19   which “didn’t help.” Id. at 335. While he was taking these drugs, Dr. Javellana’s note indicates

                                  20   that Morris “slept longer & longer.” Id. The notes reflect that Morris “tried most sleep aids –

                                  21   zolpidem, Lunesta[,] currently take melatonin + Benadryl for sleep.” Id. Morris reported that

                                  22   Benadryl and melatonin “help inconsistently.” Id. at 332. Dr. Javellana also reported that Morris

                                  23   had no suicidal ideations. Id. at 337. She described his affect as “constricted, blunted,” his mood

                                  24   as “apathetic,” and his abstract thinking skills as “impaired.” Id. While she wrote that Morris was

                                  25   a “mensa member → IQ high,” id. at 334, she rated his intellectual functioning as “average,” id. at

                                  26   337. She found his judgment and insight to be “age appropriate,” while his concentration,

                                  27   attention and abstract thinking were “impaired.” Id. She opined that Morris’s main strength was

                                  28   his IQ, while his weaknesses were “social skills, sleep.” Id. at 338. Her prognosis was “fair.” Id.
                                                                                        3
                                   1          On October 23, 2013, Morris told Dr. Javellana that he “would like to sleep and

                                   2   concentrate again.” Id. at 331. He reported “[d]ifficulty falling asleep, waking up. Prefers

                                   3   sleeping during the day, more awake @ night. Wide awake @ night. Asleep @ random times.”

                                   4   Id. Morris reported “random loss of focus” that led him to “[f]orget stuff he needs to do easily.”

                                   5   Id. He and Dr. Javellana set a goal of waking up at 7 AM and going to bed at 11 PM, without

                                   6   sleeping until his bedtime. Id.

                                   7          Morris and Dr. Javellana also discussed his family and social development. Id. at 332. He

                                   8   was close to his brother, but “[n]ot that close to either parent. Dad was the one who he had the

                                   9   most interactions with.” Id. On November 4, 2013, Morris noted that he “doesn’t feel

                                  10   emotionally connected to anyone.” Id. at 329. While he claimed not to know how to engage with

                                  11   people, he was “open to learning” how. Id. at 330. At his next meeting with Dr. Javellana, Morris

                                  12   said he was sleeping a little better and for longer, but his energy was “still down.” Id. at 327. He
Northern District of California
 United States District Court




                                  13   admitted “[s]ometimes it’s nice to be around other people.” Id.

                                  14          On December 6, 2013, Morris reported that he was “[s]leeping 10-14 h. regardless of sleep

                                  15   onset – no apparent change in sleep pattern.” Id. at 325. He explained that he was “[r]eluctant to

                                  16   go to bed @ 10 pm – when he is most productive.” Id. Dr. Javellana recorded that Morris

                                  17   “[s]pends majority of awake time distracting himself from his own consciousness.” Id. He

                                  18   claimed that his sleep schedule was “36 h. up, 12 h. asleep.” Id. Morris and Dr. Javellana also

                                  19   discussed the accident that led to his back pain, although he reported “no functional limitations.”

                                  20   Id. He and Dr. Javellana planned “work accommodations.” Id.

                                  21          On December 23, 2013, Morris told Dr. Javellana that he had a “genetic polymorphism”

                                  22   for the MTHFR gene.3 Id. at 326. He “[d]id this test on his own.” Id. Dr. Javellana’s notes also

                                  23   included a report that Morris’s sleep-wake cycles were reversed, perhaps as an effect of Cymbalta.

                                  24   Id. He also reported that he had “officially lost his job.” Id.

                                  25

                                  26   3
                                         Methylenetetrahydrofolate reductase, or MTHFR, is a genetic mutation linked to, among other
                                  27   things, depression, bipolar disorder, ADHD, and decreased effectiveness of antidepressants. “A
                                       Genetic Mutation That Can Affect Mental & Physical Health,” Psychology Today,
                                  28   https://www.psychologytoday.com/us/blog/the-integrationist/201409/genetic-mutation-can-affect-
                                       mental-physical-health.
                                                                                       4
                                   1          On January 22, 2014, Dr. Javellana reported that Morris was taking Gabapentin,

                                   2   Lamotrigine, and Quetiapine. Id. at 323. He reported “[n]o change. Quetiapine certainly not

                                   3   helping. Effects are inconsistent/unpredictable. Definitely more difficult to wake up.” Id. He

                                   4   continued sleeping during the day and being up at night: “36 h. awake, 12 h. asleep, 48 h. awake,

                                   5   24 h. asleep.” Id. Dr. Javellana updated her assessment of Morris to “Bipolar/Atypical

                                   6   Depression.” Id.

                                   7          On March 24, Morris told Dr. Javellana “Temazepam + Trazodone – hits me like a

                                   8   sledgehammer.” Id. at 319. He reported sleeping nine to ten hours per night, id. at 319, and was

                                   9   “more resigned to his condition,” id. at 320. He was “still hopeful for recovery: I have good days

                                  10   & bad days – 0-2 good days/week.” On his bad days, all he could do was “reading, stuff on

                                  11   computer.” Id. In terms of interests, Morris also noted that he would “hyperfocus” on “British

                                  12   television . . . x20-30 hours.” Id. He told Dr. Javellana he was “‘several different flavors of tired.’
Northern District of California
 United States District Court




                                  13   light makes me more tired.” Id.

                                  14          By April of 2014, Morris was living in his car. Id. at 249. He wrote about his limiting

                                  15   condition in a Functional Report: “I am unable to maintain a consistent sleep schedule. I

                                  16   frequently have difficulty focusing/concentrating.” Id. During the day, Morris wrote that he

                                  17   would “sit in [his] car, read, play with [his] phone/laptop [and] fill out paperwork.” Id. at 250. He

                                  18   reported that, since the onset of his disabling condition, he could no longer “maintain a (more or

                                  19   less) consistent sleep schedule. . . . I am sometimes unable to sleep for days at a time and

                                  20   sometimes unable to wake up for days at a time. I can’t predict when I will be able to sleep or

                                  21   when I might pass out.” Id. He reported that he had no problems with personal care, household

                                  22   chores, or ability to handle money. Id. at 250–53. His hobbies included “reading, watching TV,

                                  23   watching movies, programming.” Id. at 253. His ability to engage in those hobbies “varies

                                  24   considerably depending on [his] ability to concentrate.” Id. Since his illness, he

                                  25   “engage[d] in mentally taxing activities less frequently.” Id.

                                  26          Morris reported limitations in his social activities as well. Id. at 253. He did not spend

                                  27   time with others and noted that he only travelled to “various parking lots.” Id. While he went

                                  28   places daily without being reminded, he did not take part in activities “at all.” Id. Since the onset
                                                                                         5
                                   1   of his illness, Morris reported that he had “become increasingly isolated, I have lost any desire to

                                   2   be around other people.” Id. at 254. He wrote that his condition affected his concentration

                                   3   because he was “frequently sleep-deprived and [found] it difficult to concentrate.” Id. His ability

                                   4   to pay attention “varie[d] greatly” and he “sometimes” completed tasks. Id. However, he wrote

                                   5   that he could follow written and spoken instructions “reasonably well.” Id. He also answered

                                   6   “reasonably well” when asked how well he got along with authority figures. Id. at 255. When

                                   7   asked how well he handled stress and changes in routine, he replied: “I have no basis from which

                                   8   to form an objective assessment. If I had to guess: poorly.” Id.

                                   9          On May 13, 2014, Morris was evaluated by psychologist Kathy D. Barnett, Ph.D. after

                                  10   “alleging disability due to depression and insomnia.” Id. at 340. Morris told Dr. Barnett that his

                                  11   depression was “daily and consistent” since his childhood. Id. He felt “[s]hitty. Tired. . . .

                                  12   Suicidal at times.” Id. Dr. Barnett found Morris to be a “consistent historian” and found no
Northern District of California
 United States District Court




                                  13   evidence of malingering. Id. at 340. They discussed Morris’s depression symptoms:

                                  14                  Pt confirmed experiencing loss of motivation, loss of interest, fatigue,
                                                      thoughts of death, increased trouble concentrating, isolation,
                                  15                  withdrawal, and trouble getting to sleep. Pt noted that he just lays
                                                      there at night and doesn’t sleep. Pt denied worrying or having racing
                                  16                  thoughts. He said he doesn’t always sleep at night. He said that he
                                                      sleeps during the day when he doesn’t sleep at night and his night’s
                                  17                  sleep is unpredictable. He denied having episodes of high energy. Pt
                                                      noted that he can sleep from 8 to 36 hours at a time. When asked how
                                  18                  the depression difficulties interfere with daily life, pt said “It’s been
                                                      my life.” He has reportedly sought help from a mental health
                                  19                  provider. Pt isn’t seeing anyone now, but sees Dr. Carmela Javellana,
                                                      a psychiatrist for medication evaluations and some short counseling
                                  20                  sessions.
                                  21
                                       Id. at 341. Dr. Barnett linked Morris’s insomnia to his depression: “He seems to sleep as much as
                                  22
                                       he can secondary to low mood and then can’t sleep. His reduced periods of sleep are thought to
                                  23
                                       further reduce his mood. Medication appears to help some. Some of the sleep trouble is likely
                                  24
                                       related to attention trouble.” Id. at 344.
                                  25
                                              Morris told Dr. Barnett: “‘I feel lost at this point. . . . I don’t know what to do with
                                  26
                                       myself.’” Id. at 341. Dr. Barnett noted in her mental status evaluation that Morris’s
                                  27
                                       “[i]nterpersonal functioning appeared limited. Pt’s ability to relate to evaluator and interact
                                  28
                                                                                          6
                                   1   seemed reduced.” Id. at 342. Dr. Barnett also noted that Morris “appeared to have some trouble

                                   2   with attention as when asked a question he seemed to need time to gather his thoughts.” Id. She

                                   3   also noted that “[i]t was difficult to assess inattention with the various features of depression

                                   4   present.” Id.

                                   5           In her summary, Dr. Barnett explained:

                                   6                   Findings are consistent with a DSM-IV diagnosis of Attention Deficit
                                                       Disorder mixed type, mild.           Pt reports that he experiences
                                   7                   longstanding trouble with attention that began in childhood, occurs in
                                                       a variety of settings, and continues today. Pt reportedly had difficulty
                                   8                   with focus, sitting still, getting bored easily, getting organized, and
                                                       distraction. . . . Pt’s symptoms of depression overshadow his
                                   9                   inattention difficulties. It is thought that when he is less depressed,
                                                       such as when he had a residence, his attention troubles were more
                                  10                   pronounced. Overall though, they are considered relatively mild. . . .
                                                       Results suggest that given pt’s presentation and symptom description
                                  11                   pt is expected to have quite a lot of trouble with motivation, low
                                                       energy, and avolition. He is apt to have limited follow-through as
                                  12                   well.
Northern District of California
 United States District Court




                                  13   Id. at 344. She predicted that “[t]he level of pt’s mental health functioning is expected to improve

                                  14   with stable residence, medication, increased activity, and increased pleasant day events.” Id.

                                  15           On May 21, 2014, Morris was admitted to inpatient psychiatric care following a suicide

                                  16   attempt. Id. at 348–353. Morris was found unresponsive in his car, alongside empty bottles of

                                  17   trazodone, temazepam, and “multiple empty bottles of liquor.” Id. at 354. The ambulance brought

                                  18   him to the Intermountain Medical Center, which transferred him to McKay-Dee Hospital Center in

                                  19   Ogden, Utah. Id. at 348. When asked about the incident, he said, “‘I swallowed a bunch of pills. .

                                  20   . . [t]o accelerate the end of my life. . . . I just figured it was about time. . . . I still feel that way.’”

                                  21   Id. at 349. He told doctors that he “‘generally [does not]’” sleep and that his concentration was

                                  22   “‘not great.’” Id. Morris “admit[ted] to some mild use of alcohol, more binge drinking,” along

                                  23   with some other drugs “here and there.” Id. Later, he admitted to “a history of cocaine,

                                  24   mushrooms, and LSD . . . [and] a more recent history of marijuana.” Id. at 355. He also noted

                                  25   smoking “about 1/2 pack of cigarettes per day” and drinking “‘[a]s many [caffeinated beverages]

                                  26   as I can get my hands on.’” Id. at 349. While he lived in his car, however, his caffeine and

                                  27   alcohol use declined. Id. at 355. At the time of the overdose, he had “not been drinking very

                                  28   much at all.” Id. Dr. Dennis H. Smith described the suicide attempt as “close to being an actual
                                                                                              7
                                   1   suicide.” Id. at 351. In Dr. Smith’s opinion, Morris was experiencing “fairly severe chronic

                                   2   treatment resistant major depression. . . . treatment needs to be fairly aggressive.” Id. at 352.

                                   3   Upon discharge, Dr. Smith opined that, despite “some mild episodic suicidal ideation essentially

                                   4   throughout his stay,” Morris was a low risk to himself and others. Id. at 358.

                                   5           On June 26, 2014, Morris reported that he was taking aripiprazole, Bupropion, and

                                   6   venlafaxine for depression and trazodone for insomnia. Id. at 269. He did not report any side

                                   7   effects. Id. He listed his brother James as a contact who could provide insight into his disability.

                                   8   Id. at 267.

                                   9           Dr. Javellana wrote a letter of support accompanying her physician’s source statement on

                                  10   June 30, 2014. Id. at 362–67. After losing his job and failing to qualify for short-term benefits,

                                  11   Dr. Javellana explained, Morris’s condition “deteriorated significantly,” with the deterioration

                                  12   leading to his May 2014 suicide attempt. Id. at 362. She felt that granting benefits would help
Northern District of California
 United States District Court




                                  13   Morris’s recovery, while denying them could have dire consequences:

                                  14                  I believe that absent financial assistance through long-term disability,
                                                      which [the SSA has] denied, he is likely to attempt to take his life
                                  15                  again. Your financial support could help him tremendously with
                                                      medical and psychiatric care which he desperately needs, a better
                                  16                  quality of life, more positive view of himself, and hope for getting
                                                      back on his feet in the future . . . . [T]ime is of the essence – this could
                                  17                  mean life and death for him.
                                  18   Id.

                                  19           Dr. Javellana completed a Medical Opinion and Functional Questionnaire on June 17,

                                  20   2014, which she attached to her June 20, 2014 letter. Id. at 364–67. On the form, Dr. Javellana

                                  21   indicated that she had been seeing Morris monthly since October of 2013. Id. at 364. She noted

                                  22   that Morris “has been able to keep appointments – However, remains flat in affect, despondent,

                                  23   pessimistic, overwhelmed to inaction with what he has to do.” Id. She described the June incident

                                  24   as a “serious suicide attempt with intent to kill himself.” Id. She also noted “significant psycho-

                                  25   motor retardation.” Id. at 365. While Morris did not exhibit any psychotic symptoms, he did

                                  26   suffer from “profound apathy & anhedonia. . . . No interests @ all!” Id. at 366. She also noted his

                                  27   “unpredictable, and unregulated” sleep schedule. Id. In addition, she had difficulty engaging

                                  28   Morris and getting him to participate in conversation with her. Id. Her diagnosis was “Treatment-
                                                                                           8
                                   1   Resistant Major Depression . . . Dysthymia, no psychotic features (296.33, 300.4); Autism

                                   2   Spectrum Disorder (299.00).” Id. Her assessment of Morris’s prognosis was “[v]ery poor.

                                   3   Patient may likely attempt suicide again if obtains no support for his disability.” Id. She added:

                                   4   “Patient is in DIRE NEED of funds for his survival.” Id. at 367.

                                   5          In July of 2014, Morris saw Richard L. Cox, Ph.D., twice. Id. at 555–56. Morris reported

                                   6   “[s]leep[ing] 8-13 hours/day; low energy level; fairly often has thoughts of death and suicide;

                                   7   decreased ability to concentrate or make decisions.” Id. Dr. Cox remarked that “he ‘pretty much

                                   8   always hated life.’” Id. When asked about his hobbies, Morris reported that he used “computer

                                   9   games and watching movies to distract his negative thoughts.” Id. at 556. He told Dr. Cox that he

                                  10   did not have any hobbies or “many friends that he did things with.” Id. Dr. Cox asked what

                                  11   Morris “finds exciting or exhilarating: He likes going fast, such as driving his car fast; and he

                                  12   might like to try sky-diving.” Id. Morris “continue[d] to deny any intent or plan to suicide.” Id.
Northern District of California
 United States District Court




                                  13          After he moved from Utah to the San Francisco Bay Area, Morris saw Peter Cohen, M.D.,

                                  14   on September 10, 2014. Id. at 369. Morris told Dr. Cohen, “‘I need refills of my medication,

                                  15   although they aren’t really helping.’” Id. He also “admit[ted] to substance use ‘when it’s around

                                  16   and I have money.’ He will binge drink. Not much current use, as he is broke.” Id. Dr. Cohen

                                  17   diagnosed Morris with “Major Depression, recurrent; Dyssomnia.” Id. at 373. In a progress note

                                  18   dated September 29, 2014, Morris rated his mood “from 30-40 on a scale of 100. He’s been as

                                  19   high as an 80 when he was working.” Id. at 374. Since he moved to the Bay Area, Morris “goes

                                  20   out with his uncle to have a drink every few weeks. Smokes cannabis ever [sic] few days.” Id.

                                  21   Morris again reported that “his biggest problem is his erratic sleep schedule. . . . When he sleeps,

                                  22   he sleeps 6-12 hours.” Id. at 374. His “[g]lum demeanor” was “unchanged.” Id. at 376.

                                  23          On December 4, 2014, Morris told interviewer J. Patten that Dr. Peter Cohen added

                                  24   desvenlafaxine, olanzapine, and zyprexa for depression. Id. at 301. He now listed his aunt, Mary

                                  25   Feeney of Hercules, CA, as his contact. Id. at 298.

                                  26          After moving in with his aunt in Hercules, California, Morris received treatment from

                                  27   Contra Costa Health Services. Id. at 460–523. In his initial intake assessment, conducted on

                                  28
                                                                                         9
                                   1   December 18, 2014,4 Morris recounted his history of depression, which he said he’d suffered from

                                   2   “all of his life.” Id. at 461. He also mentioned his trouble with sleeping “anywhere from 10 hrs to

                                   3   36 hrs . . . . When he sleeps, he over sleeps 5 to 6 hours up to a day and a half.” Id. Morris also

                                   4   mentioned that his brother struggled with sleep issues. Id. He described the shame he felt about

                                   5   being unemployed as a result of his disability and living with his aunt. Id. He also “report[ed]

                                   6   socially drinking w/ uncle, smoking cannabis drug for poor sleep & pain.” Id. At the time of the

                                   7   assessment, Morris had suicidal ideation but no plan. Id. at 462. He also mentioned “Chronic

                                   8   Back pain – auto accident.” Id. at 463. When discussing his substance use, Morris told the

                                   9   provider about a DUI in 2007. Id. at 464. He described his drug and alcohol use as “sporadic,”

                                  10   but reported daily use of marijuana, tobacco, and caffeine, including “occasional energy drinks.”

                                  11   Id. Morris explained that he used the marijuana to help with sleep and drank socially. Id. at 465.

                                  12   The examiner qualified the diagnosis of alcohol abuse with “(weekend warrior).” Id. at 466.
Northern District of California
 United States District Court




                                  13   Regarding Morris’s mental status, the examiner found that Morris’s thought process was

                                  14   “responsive/some memory loss,” his memory and thought content were “poor to fair,” as was his

                                  15   insight, judgment, and impulsivity. Id. at 466. The examiner assessed Morris’s impairment in

                                  16   social relations as between moderate and severe, his physical health impairments as between mild

                                  17   and moderate, his impairments due to substance abuse as being between moderate and severe, and

                                  18   his impairments in activities of daily living as being moderate. Id.

                                  19          On January 13, 2015, Morris visited Dr. Simret Nanda, M.D., for an assessment update.

                                  20   Id. at 470–73. Dr. Nanda noted that, while Morris’s thought process was “coherent,” his

                                  21   psychomotor activity was “slowed.” Id. at 472. She also noted that Morris displayed moderate

                                  22   functional impairment in “Cognition/Memory/Thought” and mild impairment in

                                  23   “Attention/Impulsivity.” Id. at 472. In addition, she noted that his impairment in peer relations

                                  24   was severe, that his physical health impairments were moderate, and that his substance abuse

                                  25   impairment was mild. Id. She found that Morris also exhibited severe impairments in

                                  26   “Socialization/ Communication,” “Depressive Symptoms,” and “Peer Relations.” Id. at 472–73.

                                  27
                                       4
                                  28    The assessment appears to have been conducted by a staff member and signed off by a marriage
                                       and family therapist (“MFT”). Both signatures are illegible, however.
                                                                                     10
                                   1   Morris’s treatment at Contra Costa Health Services “focused on pt’s emotional Functioning and

                                   2   community functioning,” id. at 481, while Morris continued to report symptoms of depression and

                                   3   sleep disorder, id. at 481–92.

                                   4          On February 3, 2015, Morris discussed with Dr. Nanda his possible MTHFR genetic

                                   5   deficiency, which he said he discovered by participating in 23 and Me. Id. at 487. She ordered

                                   6   “Assure Rx5 genetic testing” to determine which medications would be effective. Id. at 493. The

                                   7   results, which Dr. Nanda received on March 24, 2015, revealed that “[Morris] is a poor

                                   8   metabolizer of 2D6 & rapid metabolizer of 2C18. Effexor XR is a #3 which means it[’]s difficult

                                   9   to predict what will happen on current dose due to differing pathways. Recommended is Prisig

                                  10   (3A4) & Viibryd.” Id. at 501. She followed those recommendations and prescribed Viibryd on

                                  11   April 2, 2015. Id. at 503. He reported some nausea on the new drug, id. at 513, and reported that

                                  12   he “still feels the same on the medicine.” Id. at 517. Morris asked to “try an MAO-I b/c he did
Northern District of California
 United States District Court




                                  13   research on the internet about this medicine.” Id. In the summer of 2015, Dr. Nanda prescribed

                                  14   such a drug, the Emsam patch, for Morris’s depression. Id. at 527. After trying the drug, Morris

                                  15   reported no change in his depression symptoms and, other than fleetingly exacerbating his back

                                  16   pain, no side effects. Id. at 529. Dr. Nanda consistently noted that Morris’s thought process was

                                  17   “coherent and linear.” Id. at 487, 513, 521, 529, 543, 547, 549.

                                  18          Morris continued to have sleep difficulties, see id. at 513, 517, 529, and continued to treat

                                  19   them using marijuana. Id. at 487 (“Last night he slept well after smoking cannabis and slept from

                                  20   12am-10am.”). He missed appointments because of his erratic sleep schedule. Id. at 491, 541.

                                  21   Morris was even “fired from his therapist because he did not want to change his sleep schedule

                                  22   and states ‘sleep hygiene doesn’t work for me.’” Id. at 543. In a May 26, 2016 phone check-in

                                  23   with Dr. Nanda, Morris reported that he spent a week and a half to two weeks in bed and “couldn’t

                                  24   get out of bed. His mood is 5/10. He still has no motivation to do anything. Sleep is erratic[ ].”

                                  25   Id. at 567. Morris told Dr. Nanda he thought he might have dysautonomia and wanted to see a

                                  26

                                  27
                                       5
                                        “AssureRx Health, Inc. is a personalized medicine company that specializes in
                                       pharmacogenomics dedicated to helping physicians determine the right drug for individual
                                  28   patients suffering from neuropsychiatric and other disorders.” “AssureRX Launches New
                                       Product.” genesight (Oct. 23, 2009) https://genesight.com/assurerx-launches-new-product/.
                                                                                       11
                                   1   neurosurgeon at Stanford. Id.

                                   2           As part of his disability claim, Morris’s record was evaluated by consultative physician Dr.

                                   3   Lisa Renner, M.D., who reviewed the record on May 14, 2014. Id. at 87. While Dr. Renner found

                                   4   that Morris was suffering from an affective disorder “that does not precisely satisfy the diagnostic

                                   5   criteria” of listing 12.04, she also found that he had mild restrictions in activities of daily living;

                                   6   mild difficulties in maintaining concentration, persistence, or pace; moderate difficulties in

                                   7   maintaining social functioning; and no repeated episodes of decompensation of an extended

                                   8   duration. Id. at 86–87. Dr. Renner answered “No” when asked whether she thought Morris had

                                   9   limitations in understanding, memory, sustained concentration, or persistence. Id. at 88. She

                                  10   found Morris’s allegations of disabling symptoms “partially credible”: “he has received dx and

                                  11   treatment for symptoms, however severity is not supported. Claimant is able to persist at tasks

                                  12   that can be learned in up to three months on the job within physical limitations.” Id. at 89. She
Northern District of California
 United States District Court




                                  13   found Morris “Not Disabled.” Id. at 90. She added, “[t]here is no evidence of any substance

                                  14   abuse disorder/DAA issue.” Id. at 91.

                                  15           At the reconsideration stage, consultative physician Dr. Robert C. Scott, M.D., reviewed

                                  16   the record and assessed Morris’s paragraph B symptoms differently than did Dr. Renner; Dr. Scott

                                  17   opined that Morris had moderate restrictions of daily living; moderate difficulties in maintaining

                                  18   social functioning; and moderate difficulties in maintaining concentration, persistence, and pace.

                                  19   Id. at 111. Dr. Scott also noted that Morris had “One or Two” episodes of decompensation “Each

                                  20   of Extended Duration.” Id. Dr. Scott also answered “Yes” when asked whether Morris had

                                  21   “sustained concentration and persistence limitations.” Id. at 114. Nevertheless, Dr. Scott found

                                  22   “[h]is overall presentation does not preclude sustained tasks related to his career in software . . . .

                                  23   Appears able to maintain such a routine in a setting where interpersonal interaction is limited.” Id.

                                  24   at 112. Dr. Scott also opined that Morris’s “[a]llegations are not fully consistent with the findings

                                  25   and the level of activity presented, which indicate a greater degree of functional ability than

                                  26   alleged.” Id. at 113.

                                  27           Dr. Scott dismissed Dr. Javellana’s June 2014 letter and the accompanying Physician’s

                                  28   Source Statement because it “relies heavily on the subjective report of symptoms and limitations
                                                                                          12
                                   1   provided by the individual, and the totality of the evidence does not support the opinion. The

                                   2   opinion is without substantial support from other evidence of record, which renders it less

                                   3   persuasive.” Id. at 115. He, too, found Morris “Not Disabled.” Id. at 116. He echoed Dr.

                                   4   Renner’s assessment that Morris’s records did not contain evidence of a substance abuse disorder.

                                   5   Id. at 117.

                                   6                 Initial Denial of Application
                                   7           Morris filed his application for disability benefits on February 27, 2014, id. at 92, and was

                                   8   denied on May 14, 2014, id. at 133. Morris submitted a request for reconsideration on June 18,

                                   9   2014. Id. at 139. That request was denied on November 10, 2014. Id. at 143. He requested a

                                  10   hearing on December 4, 2014. Id. at 149. This request was granted on May 18, 2016. Id. at 162.

                                  11                 Administrative Hearing
                                  12           An administrative hearing was held on June 1, 2016 in Oakland, CA. Id. at 63.
Northern District of California
 United States District Court




                                  13   Administrative Law Judge (“ALJ”) Major Williams presided over the hearing. Id.. at 32. Negin

                                  14   Mohajeri, the attorney who represented Morris at the hearing, argued that the record reflected that

                                  15   “Mr. Morris cannot complete a normal work day or work week, primarily due to psychological

                                  16   problems.” Id. at 64. She pointed to the medical source statement from Dr. Javellana, whom she

                                  17   identified as Morris’s treating psychiatrist. Id. (citing id. at 362–67). The attorney also noted

                                  18   frequent references in the medical records to low GAF scores (as low as 40) and “suicidal

                                  19   ideation[ ].” Id. (citing id. at 460–552). Finally, she argued that Morris’s drug and alcohol use

                                  20   were “not material” to the disability claim because his cannabis use was for pain associated with

                                  21   his back injury and to assist with sleep while his alcohol use was infrequent. Id.

                                  22           The ALJ then questioned Ashok Khushalani, an independent medical expert. Id. at 65.

                                  23   Dr. Khushalani told the ALJ that he could not give his assessment because he did not have access

                                  24   to the full record. Id. at 66. He did not have Exhibits 6F, 7F, or 8F, the last of which Morris’s

                                  25   attorney described as “the majority of the supportive evidence.” Id. Dr. Khushalani agreed to

                                  26   provide interrogatory responses after the hearing. Id.

                                  27           The ALJ then heard testimony from Dr. Gerald D. Belchick, a vocational expert (“VE”).

                                  28   Id. at 67. The VE summarized Morris’s past employment: Morris worked as a software engineer,
                                                                                         13
                                   1   which is a sedentary highly skilled job with an SVP of 8; a programmer, which is also a highly

                                   2   skilled sedentary job with an SVP of 7; a data analyst, which is highly skilled with a light

                                   3   exertional level and an SVP of 7; a software intern, which is a skilled, sedentary job with an SVP

                                   4   of 5; and a teaching assistant, which is a skilled job with a light exertional level and an SVP of 5.

                                   5   Id. at 67–68. He summarized: “all of Mr. Morris’ work has been at the skill[ed] level, some are at

                                   6   the high skills level and it’s all been either light or sedentary.” Id. at 68. The ALJ did not give the

                                   7   VE any hypotheticals and did not ask any further questions of the VE. Id.

                                   8          The ALJ then questioned Morris, who testified that he stopped working on or around

                                   9   August 26, 2013 because he “just couldn’t get out of bed for a week.” Id. at 69. Morris testified

                                  10   that he was currently seeing Dr. Simret Nanda, a psychiatrist. Id.

                                  11          Morris’s attorney asked him to explain his drug use. Id. at 70. He testified that his

                                  12   marijuana use “varies considerably. I haven’t [used marijuana] for the last, I don’t know, several
Northern District of California
 United States District Court




                                  13   months since my card expired. . . . Before then, you know, whenever I had the money to acquire

                                  14   some, which was pretty rare, like once every couple of months, I would consume it until it was

                                  15   gone.” Id. at 70–71. He used medical cannabis “[p]rimarily [for] pain” caused by a 2012 car

                                  16   accident. Id. at 71. At the time of the hearing, Morris was using Oxycodone which “helps to

                                  17   some extent.” Id. Morris testified that cannabis also helped him sleep. Id. He explained, “I have

                                  18   tried a vast array of sleep aids, and none have been consistently helpful.” Id. Morris testified that

                                  19   his alcohol use was “rare” because he seldom had “cash to acquire any.” Id. at 72. He estimated

                                  20   that he drank “like once a month, if that.” Id. He agreed with his attorney’s description that “once

                                  21   a month, the[re]’ll be one time that you drink a few drinks.” Id. at 73. Morris testified that

                                  22   alcohol did not change his mood. Id.

                                  23          In response to the ALJ’s question asking Morris which symptoms were worse, physical or

                                  24   mental, Morris testified: “[A]s far as impairing my ability to function, I guess it would be the

                                  25   mental stuff.” Id. at 74. His attorney summarized Morris’s diagnoses as major depressive

                                  26   disorder, anxiety, “Asperger disorder,” and a sleep disorder. Id. Morris testified that he

                                  27   “struggle[s] to focus. I have basically no control over when or how much I sleep.” Id. Morris’s

                                  28   attorney confirmed that Morris was “admitted in the hospital for seven days in 2014” for a suicide
                                                                                         14
                                   1   attempt. Id. at 74–75. Morris also testified that he was hospitalized once as a teenager. Id. at 75.

                                   2   Morris’s attorney characterized his history of mental health hospitalizations as “an ongoing issue,”

                                   3   but noted that Morris had not been hospitalized since the incident in 2014. Id.

                                   4           Morris and his attorney discussed how his suicidal ideations have “been pretty consistent.”

                                   5   Id. When his attorney asked if he had “any sort of plan” to take his own life, Morris responded:

                                   6   “Well, I mean one always has plans, but . . . . I mean I do . . . . Do I think it’s likely to happen in

                                   7   the near future? Probably not.” Id. When asked whether suicide is “something [he] think[s]

                                   8   about consistently,” he responded “Yeah.” Id. at 76.

                                   9           Morris listed his medication regimen:

                                  10                   Currently, all I’m taking is Vitamin D, which the GP prescribed. I
                                                       had previously been taking [Emsam] . . . It’s a transdermal selegiline
                                  11                   patch and my psychiatrist basically just told me to discontinue it
                                                       because it didn’t seem to be doing anything for me. . . . [M]y current
                                  12                   psychiatrist is talking about potentially getting me into a study that I
Northern District of California




                                                       think is dealing with Ketamine, but I’m not sure, you know, what the
 United States District Court




                                  13                   deal is with that.
                                  14   Id. He agreed that he was “currently not on any medications because none of the medications they

                                  15   tried [him] on have worked.” Id. He reported trying around “five or six” medications since the

                                  16   end of 2013. Id. at 77.

                                  17           Morris testified that he “doubt[ed]” he could work even a basic, routine job. He testified:

                                  18                   [T]he main issue is that I -- I mean as far as preventing me from
                                                       working is that I just can’t control when and how much I sleep. So
                                  19                   sometimes I’ll sleep for just days at a time. . . . And sometimes I’ll be
                                                       awake for days at a time and I -- like as I said, I just can’t seem to
                                  20                   exert any kind of control over it as this point.

                                  21   Id. He testified that he still had days when he wasn’t able to get out of bed. Id. at 78. He

                                  22   attributed his inability to get out of bed to not having anything to do and not having any

                                  23   motivation “to do even the things I want to do.” Id. Morris testified that he lived with his aunt but

                                  24   did “[n]ot consistently” help with housework.” Id. He testified that he decided whether to help

                                  25   with housework based on “[w]hether or not there’s anything to be done and whether or not I feel

                                  26   up to doing it.” Id. at 79.

                                  27           After the hearing, Dr. Khushalani answered the ALJ’s interrogatories on November 8,

                                  28   2016. Id. at 580–87. Dr. Khushalani opined that Morris had “mild” impairments in his abilities
                                                                                          15
                                   1   to understand and remember simple instructions; carry out simple instructions; and make

                                   2   judgments on simple work-related decisions. Id. at 580. He also found that Morris had a marked

                                   3   inability to understand and remember complex instructions as well as a marked inability to carry

                                   4   out complex instructions. Id. He found a marked restriction in Morris’s ability to make

                                   5   judgments on complex work-related decisions. Id. He based his assessment on Morris’s “H/O

                                   6   major depression, alcohol abuse [and] cannabinoid dependence.” Id. (citing id. at 347–61, 368–

                                   7   77, 554–56, 460 – 552). Id. Dr. Khushalani also noted that Morris had been diagnosed with

                                   8   ADHD. Id. (citing id. at 340–46).

                                   9          However, Dr. Khushalani felt that Morris could “interact appropriately with supervision,

                                  10   co-workers, and the public, as well as respond to changes in the routine work setting, affected by

                                  11   impairments[.]” Id. at 581. Dr. Khushalani found that Morris had moderate impairments in his

                                  12   ability to interact appropriately with the public and his ability to respond appropriately to usual
Northern District of California
 United States District Court




                                  13   work situations and to changes in a routine work setting; he found Morris had mild impairments in

                                  14   his ability to interact appropriately with supervisors and with co-workers. Id. He added:

                                  15   “Claimant has H/O alcohol abuse and cannabinoid dependence. These may be material to the

                                  16   intensity of his depression.” Id. Dr. Khushalani opined that Morris could not “manage benefits in

                                  17   [his] own best interest” because of his “H/O Alcohol abuse.” Id. at 582.

                                  18          In assessing the paragraph B criteria, Dr. Khushalani found that Morris had mild restriction

                                  19   in his activities of daily living, moderate difficulties in maintaining social functioning, and no

                                  20   episodes of decompensation. Id. at 584. With regard to Morris’s difficulty in maintaining

                                  21   concentration, persistence, or pace, Dr. Khushalani found Morris would have mild difficulties “for

                                  22   simple [tasks], moderated for detailed[;] marked for complex.” Id. Overall, Dr. Khushalani found

                                  23   that Morris did not meet the criteria for an SSA listing, in part because of his alcohol and cannabis

                                  24   use: “The claimants drug and alcohol abuse are material to his major depression. There has [not]

                                  25   been a period of sobriety to assess his functioning while sober. Also his medication response has

                                  26   not been sober due to possible interaction with alcohol and marijuana.” Id. at 585. He concluded

                                  27   “[c]laimant would be able to do simple tasks with occasional public contact when sober.” Id. at

                                  28   587.
                                                                                         16
                                   1                   Regulatory Framework for Determining Disability

                                   2                      1. Five-Step Analysis
                                   3           When a claimant alleges a disability and applies to receive Social Security benefits, the

                                   4   ALJ evaluates the claim using a sequential five step process. 20 C.F.R. § 404.1520(a)(4). At step

                                   5   one, the ALJ determines whether the applicant is engaged in “substantial gainful activity.” 20

                                   6   C.F.R. § 404.1520(a)(4)(I). Substantial gainful activity is “work activity that involves doing

                                   7   significant physical or mental activities . . . that the claimant does for pay or profit.” 20 C.F.R.

                                   8   § 220.141(a)–(b). If the claimant is engaging in such activities, the claimant is not disabled; if not,

                                   9   the evaluation continues at step two.

                                  10           At step two, the ALJ considers whether the claimant has a severe and medically

                                  11   determinable impairment. Impairments are severe when “there is more than a minimal limitation

                                  12   in [the claimant’s] ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant
Northern District of California
 United States District Court




                                  13   does not suffer from a severe impairment, the claimant is not disabled; if the claimant does have a

                                  14   severe impairment, the ALJ proceeds to step three.

                                  15           At step three, the ALJ turns to the Social Security Administration’s listing of severe

                                  16   impairments (the “Listing”). See 20 C.F.R. § 404, subpt. P, app. 1. If the claimant’s alleged

                                  17   impairment meets one of the entries in the Listing, the claimant is disabled. If not, the ALJ moves

                                  18   to step four.

                                  19           At step four, the ALJ assesses the claimant’s residual functional capacity, or RFC, to

                                  20   assess whether the claimant could perform her past relevant work. 20 C.F.R. § 404.1520(a)(1).

                                  21   The RCF is a determination of “the most [the claimant] can do despite [the claimant’s]

                                  22   limitations.” 20 C.F.R. § 404.1520(a)(1). The ALJ considers past relevant work to be “work that

                                  23   [the claimant] has done within the past fifteen years, that was substantial gainful activity, and that

                                  24   lasted long enough for [the claimant] to learn how do to it.” 20 C.F.R. § 404.11560(b)(1). If the

                                  25   claimant is able to perform past relevant work, the claimant is not disabled; if the claimant is not

                                  26   able to perform such past relevant work, the ALJ continues to step five. In the case of claimants

                                  27   who are fifty-five or older, are restricted to sedentary work, have no transferable skills, and have

                                  28   not completed any relevant vocational education, the Commissioner will usually not offer any
                                                                                         17
                                   1   evidence of work meeting the claimant’s RFC and the ALJ will decide disability based on the

                                   2   claimant’s ability to perform past work. 20 C.F.R. § 404, subpt. P, app. 2 § 201.00(d).

                                   3           At the fifth and final step, the burden shifts from the claimant to the Commissioner to

                                   4   “identify specific jobs existing in substantial numbers in the national economy that the claimant

                                   5   can perform despite her identified limitations.” Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir.

                                   6   1999) (citing Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the Commissioner is

                                   7   able to identify such work, then the claimant is not disabled; if not, the claimant is disabled and

                                   8   entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

                                   9                    2. Supplemental Regulations for Determining Mental Disability
                                  10          The Social Security Administration has supplemented the five-step general disability

                                  11   evaluation process with regulations governing the evaluation of mental impairments at steps two

                                  12   and three of the five-step process. See generally 20 C.F.R. § 404.1520a;6 see also Clayton v.
Northern District of California
 United States District Court




                                  13   Astrue, No. CIV 09-2282-EFB, 2011 WL 997144, at *3 (E.D. Cal. Mar. 17, 2011) (citing Maier v.

                                  14   Comm’r of Soc. Sec. Admin., 154 F.3d 913 (9th Cir. 1998)). First, the Commissioner must

                                  15   determine whether the claimant has a medically determinable mental impairment. 20 C.F.R.

                                  16   § 404.1520a(b)(1). Next, the Commissioner must assess the degree of functional limitation

                                  17   resulting from the claimant’s mental impairment with respect to four broad functional areas:

                                  18   (1) activities of daily living; (2) social functioning; (3) concentration, persistence, or pace; and

                                  19   (4) episodes of decompensation. 20 C.F.R. § 404.1520a(b)(2), (c). Finally, the Commissioner

                                  20   must determine the severity of the claimant’s mental impairment and whether that severity meets

                                  21   or equals the severity of a mental impairment listed in Appendix 1. 20 C.F.R. § 404.1520a(d). If

                                  22   the Commissioner determines that the severity of the claimant’s mental impairment meets or

                                  23
                                       6
                                  24     Effective January 17, 2017, the Social Security Administration changed the language of
                                       § 404.1520a from “[a]ctivities of daily living; social functioning; concentration, persistence, or
                                  25   pace; and episodes of decompensation” to “[u]nderstand, remember, or apply information; interact
                                       with others; concentrate, persist, or maintain pace; and adapt or manage oneself.” See Revised
                                  26   Medical Criteria for Evaluating Mental Disorders, 74 Fed. Reg. 51336, 51341 (August 19, 2010);
                                       81 Fed. Reg. 66138, 66159-60 (Sept. 26, 2016). Because Morris filed his application in 2014, AR
                                  27   at 21, the language before the rules change applies and the Court will apply the language in effect
                                  28   at the time of Morris’s filing for the purpose of this opinion.

                                                                                          18
                                   1   equals the severity of a listed mental impairment, the claimant is disabled. See 20 C.F.R.

                                   2   § 404.1520(a)(4)(iii). Otherwise, the evaluation proceeds to step four of the general disability

                                   3   inquiry. See 20 C.F.R. § 404.1520a(d)(3).

                                   4          Appendix 1 provides impairment-specific “Paragraph A” criteria for determining the

                                   5   presence of various listed mental impairments, but all listed mental impairments share certain

                                   6   “Paragraph B” severity criteria in common (and some have alternative “Paragraph C” severity

                                   7   criteria). See generally 20 C.F.R. § 404, Subpt. P, App. 1 at 12.00. Therefore, any medically

                                   8   determinable mental impairment—i.e., one that satisfies the Paragraph A criteria of one or more

                                   9   listed mental impairments—is sufficiently severe to render a claimant disabled if it satisfies the

                                  10   general Paragraph B criteria, which require that the claimant suffers at least two of the following:

                                  11   (1) marked restriction of activities of daily living; (2) marked difficulties in maintaining social

                                  12   functioning; (3) marked difficulties in maintaining concentration, persistence, or pace; or
Northern District of California
 United States District Court




                                  13   (4) repeated episodes of decompensation, each of extended duration. See id. A “marked”

                                  14   limitation is one that is “more than moderate but less than extreme” and “may arise when several

                                  15   activities or functions are impaired, or even when only one is impaired, as long as the degree of

                                  16   limitation is such as to interfere seriously with [a claimant’s] ability to function independently,

                                  17   appropriately, effectively, and on a sustained basis.” Id. at 12.00C.

                                  18          This evaluation process is to be used at the second and third steps of the sequential

                                  19   evaluation discussed above. Social Security Ruling 96-8p, 1996 WL 374184, at *4 (“The

                                  20   adjudicator must remember that the limitations identified in the ‘paragraph B’ and ‘paragraph C’

                                  21   criteria are not an RFC assessment but are used to rate the severity of mental impairment(s) at

                                  22   steps 2 and 3 of the sequential evaluation process.”). If the Commissioner determines that the

                                  23   claimant has one or more severe mental impairments that neither meet nor are equal to any listing,

                                  24   the Commissioner must assess the claimant’s residual functional capacity. 20 C.F.R. §§

                                  25   404.1520a(d)(3). This is a “mental RFC assessment [that is] used at steps 4 and 5 of the

                                  26   sequential process [and] requires a more detailed assessment by itemizing various functions

                                  27   contained in the broad categories found in paragraphs B and C of the adult mental disorders

                                  28   listings in 12.00 of the Listing of Impairments . . . . ” Social Security Ruling 96-8p, 1996 WL
                                                                                         19
                                   1   374184, at *4.

                                   2                 The ALJ’s Decision
                                   3           In a decision dated February 21, 2017, the ALJ found that Morris was not disabled under

                                   4   the Social Security Act. AR at 21. He found that Morris met the insured status requirement and

                                   5   that he had not engaged in substantial gainful activity since August 26, 2013, the alleged onset

                                   6   date of his disability. Id. at 23. The ALJ found that Morris had “the following severe

                                   7   impairments: major depressive disorder; mild attention deficit disorder (ADD); substance abuse

                                   8   (cannabinoid/ETOH dependence).”7 Id. (internal citations omitted).

                                   9           The ALJ acknowledged Morris’s claim of hypersomnia: “the claimant reported that he has

                                  10   trouble falling asleep, but once he falls asleep, he oversleeps.” Id. at 24 (citing id. at 483). The

                                  11   ALJ found that “the evidence does not establish that this condition more than minimally affects his

                                  12   ability to perform basic work activities.” Id. The ALJ opined that Morris’s “sleep issues are not
Northern District of California
 United States District Court




                                  13   managed largely due to lifestyle choices” such as not abiding by a consistent sleep schedule,

                                  14   staying up late, and drinking energy drinks. Id. (citing id. at 325, 386, 517, 543). Therefore, the

                                  15   ALJ found, Morris’s hypersomnia and insomnia were not severe impairments. Id.

                                  16           The ALJ also found that Morris’s alleged back pain was non-severe because the record did

                                  17   not include claims of physical impairment or functional limitations due to back pain. Id. (citing id.

                                  18   at 325, 341). In addition, the ALJ noted that “while the claimant’s back pain stemmed from

                                  19   involvement in a motor vehicle accident in February 2012, he was able to work after his injuries

                                  20   until he stopped working in August 2013 due to his mental conditions.” Id. (internal citations

                                  21   omitted) (citing id. at 394).

                                  22           Next, the ALJ determined that Morris’s alleged impairments did not meet or equal any of

                                  23   the impairments listed in 20 CFR Part 404, Subpart P, Appendix 1. Id. Because Morris alleged a

                                  24   mental impairment, the ALJ evaluated the severity of his condition using the “paragraph B”

                                  25   criteria from listings 12.04 and 12.11. Id. The ALJ assessed Morris’s functioning in

                                  26

                                  27   7
                                        “ETOH dependence” means dependence on alcohol. See Payne v. Astrue, No. 1:11-CV-416-
                                  28   TFM, 2012 WL 1190852, at *3 (M.D. Ala. Apr. 10, 2012) (parenthetical explaining that ETOH
                                       dependence is a “medical diagnosis of alcohol dependence”); see also Pl’s Mot. at 5 n.1.
                                                                                      20
                                   1   “understanding, remembering, or applying information; interacting with others; concentrating,

                                   2   persisting, or maintaining pace; or adapting or managing themselves.” Id. at 24. “To satisfy the

                                   3   ‘paragraph B’ criteria, the mental impairments must result in at least one extreme or two marked

                                   4   limitations” of the assessed categories. Id. The ALJ found that Morris had “moderate limitations”

                                   5   in understanding, remembering, or applying information; “moderate limitations” in interacting

                                   6   with others; “moderate limitations” in concentrating, persisting, or maintaining pace, and “mild

                                   7   limitations” in adapting or managing himself. Id. at 24-25.

                                   8          In finding that Morris had moderate limitations in understanding, remembering, or

                                   9   applying information, the ALJ pointed to Morris’s testimony “that he struggles to focus and he

                                  10   lacks motivation to do things” and to his self-reported symptoms in the Function Report, which

                                  11   included “difficulty focusing and concentrating.” Id. at 24 (citing id. at 249–56). However, the

                                  12   ALJ found that other reports in the record did not show limitations in this category, such as a May
Northern District of California
 United States District Court




                                  13   2014 evaluation from Dr. Barnett and the results of the Montreal Cognitive Assessment (MOCA)

                                  14   that she administered. Id. at 25 (citing id. at 321). The ALJ also noted that Morris’s IQ “was

                                  15   thought to fall in the normal to above average range.” Id.

                                  16          In finding that Morris had moderate limitations in interacting with others, the ALJ again

                                  17   looked to Morris’s Function Report, in which Morris indicated “that he does not spend time with

                                  18   others and he has become increasingly isolated and has lost any desire to be around other people;

                                  19   however, he reported not having any problems getting along with family, friends, neighbors, or

                                  20   others.” Id. (citing id. at 249–56). The ALJ pointed to Morris’s relationships with his brother and

                                  21   aunt. Id. Finally, the ALJ noted that the consultative psychologists and the psychiatric medical

                                  22   expert “opined that the claimant has moderate difficulties in this area.” Id. (citing id. at 87, 111,

                                  23   124, 5848).

                                  24          In finding that Morris had moderate limitations in concentrating, persisting, or maintaining

                                  25   pace, the ALJ pointed to the Function Report and Morris’s testimony at the administrative hearing

                                  26   that he “struggles to focus and. . . . frequently has difficultly focusing/concentrating, as he is

                                  27
                                       8
                                  28     The ALJ also cites Exhibit 6A at 5. AR at 25. Exhibit 6A (found at AR 102) consists of only a
                                       single page. Id. The Court does not know what the ALJ intended to cite.
                                                                                      21
                                   1   frequently sleep deprived.” Id. (citing id. at 249–56). The ALJ noted that, while Dr. Barnett’s

                                   2   evaluation did not suggest impairment in this category, “Dr. Barnett reported that it was difficult

                                   3   to assess inattention with the various features of depression present.” Id. (citing id. at 342). The

                                   4   ALJ also considered the notes in the record that Morris “has random loss of focus and forgets stuff

                                   5   he used to do easily.” Id. (citing id. at 331). The ALJ also addressed opinions from state

                                   6   consultants and the medical expert, which noted “mild to moderate” and “moderate” limitations in

                                   7   this area.

                                   8           Finally, in finding that Morris had mild limitations in adapting and managing himself, the

                                   9   ALJ referred to Morris’s reported symptoms from the hearing and the Function Report. Id.

                                  10   According to the ALJ, Morris testified that “he stopped working because he could not get out of

                                  11   bed for a week” and, on his Function Report, “guess[ed] that he would do poorly in handling stress

                                  12   and changes in routine.” Id. (citing id. at 249–56). Morris further “reported to Dr. Barnett that . . .
Northern District of California
 United States District Court




                                  13   his work-related difficulties were getting there every day and being on time.” Id. (citing id. at

                                  14   340). However, Morris’s “overall appearance and grooming at this evaluation were reasonable”

                                  15   and the psychological consultants found that Morris “does not have any adaptation limitations and

                                  16   is able to adapt to ordinary changes in work routine.” Id. at 25–26 (citing id. at 88, 97, 114, 127).

                                  17           “Because the claimant’s mental impairments do not cause at last two ‘marked’ limitations

                                  18   or one ‘extreme limitation,’” the ALJ concluded, “the ‘paragraph B’ criteria are not satisfied.” Id.

                                  19   at 26. He also found that Morris’s symptoms did not meet the criteria for paragraph C of listing

                                  20   12.04 because Morris did not experience periods of decompensation, was not likely to experience

                                  21   such episodes in response to “minimal increase in mental demands or environment,” and did not

                                  22   need to live in a supportive environment. Id.

                                  23           Ultimately, the ALJ determined that Morris had “the residual functional capacity to

                                  24   perform a full range of work at all exertional levels but with the following nonexertional

                                  25   limitations: He can perform simple repetitive work and occasionally respond appropriately to

                                  26   coworkers and the public.” Id.

                                  27           While Morris “alleged disability based on depression and insomnia. . . . [t]he medical

                                  28   evidence of record does not provide strong support for the claimant’s allegations of disabling
                                                                                         22
                                   1   symptoms and limitations.” Id. at 27. After summarizing the record, the ALJ gave “great weight

                                   2   to the opinion of the medical expert, Ashok Khushalani, M.D.” Id. at 29 (citing id. at 580–87). In

                                   3   Dr. Khushalani’s opinion, Morris could “do simple tasks with occasional public contact when

                                   4   sober.” Id. (citing id. at 587). However, the ALJ disagreed with Dr. Khushalani’s conclusion that

                                   5   Morris’s drug and alcohol use were material to his depression: “his limitations even with drug and

                                   6   alcohol use, does [sic] not result in limitations that would preclude other work as discussed

                                   7   below.” Id. at 29 (citing id. at 585).

                                   8          The ALJ also “accord[ed] great weight to the assessment of the State agency psychological

                                   9   consultant, Robert Scott, M.D.” Id.9 (citing id. at 553). According to Dr. Scott:

                                  10                  [Morris] is able to understand and retain detailed and complex
                                                      instructions; sustain a routine of detailed and familiar complex tasks
                                  11                  under ordinary supervision in setting with limited distraction and
                                                      minimal personal interaction; relate superficially to familiar
                                  12                  coworkers and supervisors; would not relate effectively to the public;
Northern District of California
 United States District Court




                                                      and is able to adapt to ordinary changes in work routine.
                                  13

                                  14   Id. The ALJ noted that “Dr. Scott’s opinion is consistent with the record as a whole and Dr. Scott

                                  15   has Social Security Disability Program knowledge.” Id. at 29.

                                  16          The ALJ gave “little weight to the opinion of examining psychologist Kathy Barnett,

                                  17   Ph.D.” Id. (citing id. at 340–45). While the ALJ acknowledged Dr. Barnett’s finding that Morris

                                  18   “is expected to have quite a lot of trouble with motivation, low energy, and avolition, and he is apt

                                  19   to have limited follow-through,” id. (citing id. at 344), he gave “little weight” to her opinion

                                  20   because he found that she “did not provide an opinion regarding specific mental functional

                                  21   limitations.” Id. The ALJ also discounted Dr. Barnett’s GAF score analysis on the basis that the

                                  22   score is not directly relevant to the issue of whether Morris could perform substantial gainful

                                  23   activity and because GAF scores take into consideration factors unrelated to a patient’s claimed

                                  24   disability. Id. at 29–30.

                                  25          Finally, the ALJ gave only “partial weight” to the opinions of treating psychologist

                                  26   Carmela Javellana, M.D in her June 2014 letter and narrative report, citing her “short treatment

                                  27

                                  28
                                       9
                                        The ALJ citied Exhibit 9F, which is the resume of Dr. Khushalani. See AR at 553. Dr. Scott’s
                                       opinion appears at AR at 125 (Exhibit 10A at 8).
                                                                                      23
                                   1   relationship”and finding that her opinions were “not consistent with the record in some regards.”

                                   2   Id.

                                   3          The ALJ also found that “claimant’s statements concerning the intensity, persistence and

                                   4   limiting effects of these symptoms are not entirely consistent with the medical evidence and other

                                   5   evidence in the record.” AR at 30. The ALJ concluded:

                                   6                  While the claimant has reported that medications do not help his
                                                      symptoms, the records indicate that he has not consistently been
                                   7                  compliant with taking his medications [id. at 484, 487, 493, 503].
                                                      Additionally, he reported to Dr. Barnett that he is capable of
                                   8                  managing his personal hygiene, keeping his appearance relatively
                                                      neat and clean (although living in his car has limited his self-care); he
                                   9                  further reported that he has “no real physical limitations”
                                                      and has the ability to clean the kitchen, clean the bathroom, vacuum,
                                  10                  dust, do dishes, do laundry, go grocery shopping, and cook or prepare
                                                      easy meals [id. at 341]. Thus, his self-described abilities are not fully
                                  11                  consistent with his allegations of complete inability to work.
                                  12   Id. Overall, the ALJ wrote, “[a]lthough I do not find the claimant at all times symptom free, the
Northern District of California
 United States District Court




                                  13   evidence does not support the degree of limitations alleged.” Id.

                                  14          The ALJ determined that Morris could not perform his past relevant work given the

                                  15   limitations he identified in the RFC. Id. at 31. However, the ALJ also found that “[c]onsidering

                                  16   the claimant’s age, education, work experience, and residual functional capacity, there are jobs

                                  17   that exist in significant numbers in the national economy that the claimant can perform.” Id.

                                  18   (citing 20 CFR 404.1569, 404.1569(a), 416.969, 416.969(a)). Because Morris alleged “solely

                                  19   nonexertional limitations,” the ALJ turned to section 204.00 of the Medical-Vocational Guidelines

                                  20   under SSR 85-15. Id. The ALJ ultimately found that Morris’s “ability to perform work at all

                                  21   exertional levels has been compromised by nonexertional limitations. However, these limitations

                                  22   have little or no effect on the occupational base of unskilled work at all exertional levels.” Id.

                                  23   While the ALJ did not identify any specific jobs, he found that Morris could perform gainful

                                  24   employment and was therefore not disabled. Id.

                                  25                Plaintiffs’ Contentions
                                  26          In his summary judgment motion, Morris contends the case needs to be remanded for

                                  27   further proceedings because the ALJ erred in the following respects: 1) the ALJ’s weighing of

                                  28   opinion evidence is not supported by substantial evidence because he did not give sufficient
                                                                                         24
                                   1   reasons for discounting the opinions of Morris’s examining and treating doctors and conversely

                                   2   gave great weight to the opinions of physicians who did not treat or examine him; 2) the ALJ’s

                                   3   RFC was not supported by substantial evidence because the only non-exertional limitation –

                                   4   limiting Plaintiff to simple, repetitive work – does not adequately account for the severe

                                   5   depression that the ALJ found at step two and his step three findings that Morris has moderate

                                   6   limitation in understanding, remembering, or applying information and a moderate limitation in

                                   7   concentrating, persisting, or maintaining pace; 3) the ALJ erred at step five by relying on the

                                   8   Medical-Vocational Guidelines (the “Grids”) rather than taking testimony from a vocational

                                   9   expert because Morris has exertional limitations that were not reflected in his RFC or addressed in

                                  10   determining what work he can perform. Plaintiff’s Motion at 13-21.

                                  11
                                       III.   ANALYSIS
                                  12
Northern District of California
 United States District Court




                                                    General Legal Standards Governing Judicial Review of Decisions of the
                                  13                Commissioner
                                  14          District courts have jurisdiction to review the final decisions of the Commissioner and may

                                  15   affirm, modify, or reverse the Commissioner’s decisions with or without remanding for further

                                  16   hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3). “This court may set aside a denial

                                  17   of Social Security disability insurance benefits when the [Commissioner’s] findings are based on

                                  18   legal error or are not supported by substantial evidence in the record as a whole.” Desrosiers v.

                                  19   Sec’y of Health & Human Servs., 846 F.2d 573, 575–76 (9th Cir. 1988). Substantial evidence is

                                  20   “such evidence as a reasonable mind might accept as adequate to support a conclusion” and that is

                                  21   based on the entire record. Richardson v. Perales, 402 U.S. 389, 401. (1971). “‘Substantial

                                  22   evidence’ means more than a mere scintilla,” id., but “less than preponderance.” Desrosiers, 846

                                  23   F.2d at 576 (citation omitted). Even if the Commissioner’s findings are supported by substantial

                                  24   evidence, the decision should be set aside if proper legal standards were not applied when

                                  25   weighing the evidence. Benitez v. Califano, 573 F.2d 653, 655. (9th Cir. 1978) (quoting Flake v.

                                  26   Gardner, 399 F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the Court must consider

                                  27   both the evidence that supports and the evidence that detracts from the Commissioner’s

                                  28   conclusion. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760
                                                                                        25
                                   1   F.2d 993, 995 (9th Cir. 1985)).

                                   2           “To reject the uncontroverted opinion of a claimant’s physician, the ALJ must present

                                   3   clear and convincing reasons for doing so.” Id. (citations omitted).

                                   4          If the Court identifies defects in the administrative proceeding or the ALJ’s conclusions,

                                   5   the Court may remand for further proceedings or for a calculation of benefits. Garrison v. Colvin,

                                   6   759 F.3d 995, 1019-1021 (9th Cir. 2014).

                                   7                The ALJ Erred in Weighing Opinion Evidence
                                   8          Morris argues that the ALJ erred by giving “great weight” to the opinions of two

                                   9   consultative non-examining physicians (Drs. Khushalani and Scott) while giving little weight to

                                  10   the opinion of his treating psychiatrist, Dr. Javellana, and examining psychologist Dr. Barnett.

                                  11   The Court agrees.

                                  12                    1. Legal Standards Governing the Weighing of Medical Opinions
Northern District of California
 United States District Court




                                  13          “Cases in this circuit distinguish among the opinions of three types of physicians: (1) those
                                  14   who treat the claimant (treating physicians); (2) those who examine but do not treat the claimant
                                  15   (examining physicians); and (3) those who neither examine nor treat the claimant (nonexamining
                                  16   physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The Ninth Circuit “afford[s]
                                  17   greater weight to a treating physician’s opinion because ‘he is employed to cure and has a greater
                                  18   opportunity to know and observe the patient as an individual.’” Magallanes v. Bowen, 881 F.2d
                                  19   747, 751 (9th Cir. 1989) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987)).
                                  20          The Commissioner must provide clear and convincing reasons for rejecting the
                                  21   uncontradicted opinion of a treating or examining physician. Lester v. Chater, 81 F.3d at 830-31.
                                  22   “[T]he opinion of an examining doctor, even if contradicted by another doctor, can only be
                                  23   rejected for specific and legitimate reasons that are supported by substantial evidence in the
                                  24   record.” Id. ; see also Magallanes, 881 F.2d at 751 (“To reject the opinion of a treating physician
                                  25   which conflicts with that of an examining physician, the ALJ must ‘“make findings setting forth
                                  26   specific, legitimate reasons for doing so that are based on substantial evidence in the record.”).
                                  27   And even where the opinion of a treating or examining physician is contradicted by the opinion of
                                  28
                                                                                        26
                                   1   a nonexamining physician, the “specific and legitimate reasons” standard applies so long as there

                                   2   is medical evidence in the record that supports the opinion of the non-examining physician. See

                                   3   Andrews v. Shalala, 53 F.3d 1035, 1042 (9th Cir. 1995) (“when it is an examining physician’s

                                   4   opinion that the ALJ has rejected in reliance on the testimony of a nonexamining advisor, reports

                                   5   of the nonexamining advisor need not be discounted and may serve as substantial evidence when

                                   6   they are supported by other evidence in the record and are consistent with it.”).

                                   7
                                                        2.    The ALJ Did Not Provide Specific, Legitimate Reasons Supported by
                                   8
                                                             Substantial Evidence for Rejecting the Opinion of Treating Physician Dr.
                                   9                         Javellana
                                  10          In determining that Morris’s symptoms were not disabling, the ALJ gave little weight to
                                  11   the opinion of Dr. Javellana, Morris’s treating physician. AR at 30. The ALJ explained that he
                                  12   did so because Dr. Javellana’s opinion was “based on a short treatment relationship and [was] not
Northern District of California
 United States District Court




                                  13   consistent with the record in some regards,” citing the findings of Dr. Cohen and Dr. Nanda based
                                  14   on mental status exams, id. (citing id. at 369, 472), and reports that Morris spent time on the
                                  15   computer from physical therapist Dr. Lynette L. Stromberg and Dr. Nanda, id. (citing id. at 383,
                                  16   517). Neither reason is sufficient.
                                  17          It is generally recognized that the length of the treatment relationship may be considered in
                                  18   determining the weight that should be given to a physician’s opinions. See Hunt v. Berryhill, No.
                                  19   16-CV-00313-JCS, 2017 WL 1177981, at *18 (N.D. Cal. Mar. 30, 2017). For example, the social
                                  20   security regulations “instruct an ALJ to give more weight to medical opinions from treating
                                  21   sources since they ‘are likely to be the medical professionals most able to provide a detailed,
                                  22   longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique perspective
                                  23   to the medical evidence that cannot be obtained from the objective medical findings alone or from
                                  24   reports of . . . consultative examinations. . . .” Id. (quoting 20 C.F.R. § 404.1527(c)(2)) (emphasis
                                  25   added). Here, however, the ALJ failed to offer any explanation for his apparent conclusion that
                                  26   the two treatment notes cited in his decision undercut the “longitudinal picture” Dr. Javellana
                                  27   developed as a result of treating Morris for close to a year. Given that Dr. Cohen saw Morris only
                                  28   once and the treatment note from Dr. Nanda that the ALJ cited is from Dr. Nanda’s first encounter
                                                                                      27
                                   1   with Morris, the evidence the ALJ cited does not provide substantial evidence for discounting Dr.

                                   2   Javellana’s opinions on the basis of the length of her treatment relationship with Morris.

                                   3          Further, the ALJ mischaracterized the opinions of Dr. Nanda when he states that Dr. Nanda

                                   4   found that Morris had “normal memory, normal attention/concentration, and high intellect.” AR at

                                   5   30. While Dr. Nanda checked the “unremarkable” box for “Memory/ Concentration” and noted

                                   6   that Morris had “high intellect” (something that Dr. Javellana observed as well, see AR at 334),

                                   7   he also found, on the same page in the “targeted symptoms” section of the form, that Morris was

                                   8   moderately impaired with respect to “Cognition/Memory/Thought” and mildly impaired as to

                                   9   “Attention/Impulsivity.” Id. at 472. The ALJ ignored these findings altogether.

                                  10          The ALJ also ignored other medical evidence in the record that was consistent with Dr.

                                  11   Javellana’s opinions with respect to Morris’s ability to problem solve, process information, or

                                  12   concentrate. For example, Dr. Barnett echoed Dr. Javellana’s observation that Morris “appeared
Northern District of California
 United States District Court




                                  13   to have some trouble with attention.” Id. at 342. Similarly, Dr. Cox noted that, while his mental

                                  14   status was unremarkable, Morris had “decreased ability to concentrate or make decisions” and

                                  15   “[l]ack of motivation.” Id. at 555–56.

                                  16          The ALJ also found that Dr. Javellana’s assessment that Morris had no interests was

                                  17   inconsistent with other examining providers’ reports that he “spends a lot of time on the

                                  18   computer.” Id. at 30 (citing 383, 517). This supposed inconsistency appears to be merely a

                                  19   matter of semantics and what counts as an “interest.” Dr. Javellana, like the two providers cited

                                  20   by the ALJ, observed that on “bad days” Morris did “stuff on the computer,” id. at 320, finding

                                  21   that he was “socially undeveloped” and “had no friends.” Id. at 334, 336. Similarly, the note by

                                  22   Dr. Stromberg describes Morris as “depressed” and then states “[l]ots of time with computer -

                                  23   videos and games; not much time out. No friends.” Id. at 383. The other provider cited by the

                                  24   ALJ observed that Morris “sat around and watched internet” on the day of the visit. Id. at 517.

                                  25   Moreover, the record as a whole is also consistent with Dr. Javellana’s opinion. For example, a

                                  26   provider at Contra Costa Health Services found Morris’s impairment as to “Recreational/Leisure

                                  27   Activities” to be in the moderate to severe range. Id. at 466. Likewise, Dr. Cox found that Morris

                                  28   “has no hobbies,” noting that that when asked about his hobbies, Morris reported that he used
                                                                                        28
                                   1   “computer games and watching movies to distract his negative thoughts.” Id. at 556.

                                   2          In sum, the Court finds that the ALJ failed to offer specific and legitimate reasons

                                   3   supported by substantial evidence for giving only partial weigh to Dr. Javellana’s opinions.

                                   4                    3. The ALJ Did Not Provide Specific, Legitimate Reasons Supported by
                                   5                       Substantial Evidence for Rejecting Dr. Barnett’s Opinion

                                   6          ALJ gave “little weight” to the opinion of Dr. Barnett, finding that she “did not provide an

                                   7   opinion regarding specific mental functional limitations” and that the GAF score she offered of

                                   8   45-50 was “not an absolute determiner of work ability.” Id. at 29. While the ALJ did not err in

                                   9   declining to rely upon the GAF score, Dr. Barnett’s failure to address “specific mental limitations”

                                  10   is not a specific and legitimate reason for discounting the opinions she offered that are clearly

                                  11   relevant to those limitations.

                                  12          An ALJ may ignore a claimant’s GAF score without committing error “because a GAF
Northern District of California
 United States District Court




                                  13   score is merely a rough estimate of an individual’s psychological, social, or occupational

                                  14   functioning used to reflect an individual’s need for treatment, but it does not have any direct

                                  15   correlative work-related or functional limitations.” Hughes v. Colvin, 599 F. App’x 765, 766 (9th

                                  16   Cir. 2015). On the other hand, Dr. Barnett offered detailed observations regarding Morris’s

                                  17   difficulties caused by his depression, including problems with sleep that reduce his ability to pay

                                  18   attention, “trouble with motivation, low energy, and avolition,” and “limited follow-through.” Id.

                                  19   at 344. While she did not explicitly address the specific paragraph B functional limitation

                                  20   categories, her findings were highly relevant to Morris’s ability to function in a workplace.

                                  21   Moreover, her observations are consistent with the opinions of both Dr. Javellana and Dr. Banda

                                  22   with respect to those categories. As the Social Security Administration has recognized, “response

                                  23   to the demands of work is highly individualized” for individuals with mental impairments, see

                                  24   SSR 85-15, making this type of information particularly important for making determinations of

                                  25   disability where mental impairments are alleged. The fact that Dr. Barnett did not specifically

                                  26   address the enumerated paragraph B categories is not, therefore, a specific and legitimate reason

                                  27   for disregarding Dr. Barnett’s opinions.

                                  28
                                                                                        29
                                                        4. The Opinions of the Non-Examining Sources are Not Substantial
                                   1                       Evidence
                                   2           “Opinions of a nonexamining, testifying medical advisor may serve as substantial

                                   3   evidence when they are supported by other evidence in the record and are consistent with it.”

                                   4   Morgan, 169 F.3d at 600 (citing Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995)). “The

                                   5   ALJ can meet this burden by setting out a detailed and thorough summary of the facts and

                                   6   conflicting clinical evidence, stating his interpretation thereof, and making findings.” Id. at 600–

                                   7   01 (quoting Magallanes, 881 F.2d at 750 (9th Cir. 1989)). The ALJ’s findings with respect to

                                   8   Morris’s limitations are based largely on the opinions of Drs. Khushalani and Scott, which the

                                   9   ALJ gave great weight. The Court concludes, however, that the opinions of these nonexamining

                                  10   physicians do not constitute substantial evidence that supports the ALJ’s findings.

                                  11          First, the ALJ gave Dr. Scott’s opinion great weight based on his finding that it was

                                  12   consistent with the record as a whole but the Court finds instead that there is significant evidence
Northern District of California
 United States District Court




                                  13   in the record that is in conflict with Dr. Scott’s findings and indicates that Morris’s impairments

                                  14   are more severe than Dr. Scott opined. Compare id. at 113 (Dr. Scott’s finding of no limitations in

                                  15   understanding and memory) with id. at 472 (Dr. Nanda’s finding of moderate impairment in

                                  16   cognition, memory, and thought); id. at 114 (Dr. Scott’s finding that Morris would be moderately

                                  17   limited in his interactions with the public, coworkers, or peers) with id. at 472–73 (Dr. Nanda

                                  18   finding that Morris had a severe functional impairment in “Peer Relations” and “Socialization/

                                  19   Communication”); id. at 114 (Dr. Scott opining that Morris was “[a]ble to sustain a routine of

                                  20   detailed and familiar complex tasks under ordinary supervision.”) with id. at 365 (Dr. Javellana

                                  21   opining that Morris was “unable to process information, problem-solve; unable to concentrate and

                                  22   complete writing task. Can help out his brother with prompting and constant redirection.”).

                                  23          Further, the ALJ did not provide any explanation for giving great weight to Dr.

                                  24   Khushalani’s opinion that Morris could perform simple tasks with occasional public contact when

                                  25   sober, which is contradicted by the opinions of his examining and treating physicians, as discussed

                                  26   above. See id. at 29. To the extent the ALJ was relying on the factors that led him to discount the

                                  27   opinions of those physicians, those reasons are insufficient for the reasons discussed above.

                                  28          Therefore, the Court finds that the ALJ failed to provide specific and legitimate reasons
                                                                                        30
                                   1   supported by substantial evidence for discounting the opinions of treating medical source Dr.

                                   2   Javellana and examining medical source Dr. Barnett in favor of the nonexamining consultative

                                   3   physicians in evaluating Morris’s ability to work.

                                   4              The ALJ’s RFC Assessment Is Not Supported by Substantial Evidence
                                   5          Morris contends the ALJ’s RFC does not adequately take into account his finding at step

                                   6   two that Morris’s major depressive disorder is a severe impairment and his paragraph B findings

                                   7   that Morris is moderately limited in understanding, remembering, or applying information and

                                   8   moderately limited in concentrating, persisting, or maintaining pace. The Court agrees.

                                   9           “[A]n ALJ’s assessment of a claimant adequately captures restrictions related to

                                  10   concentration, persistence, or pace where the assessment is consistent with restrictions identified

                                  11   in the medical testimony.” Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)

                                  12   (citing Howard v. Massanari, 255 F.3d 577, 582 (8th Cir. 2001); Smith v. Halter, 307 F.3d 377,
Northern District of California
 United States District Court




                                  13   379 (6th Cir. 2001)). In Stubbs-Danielson, the ALJ found that the claimant “retain[ed] the

                                  14   residual functional capacity to perform simple, routine, repetitive sedentary work, requiring no

                                  15   interaction with the public” even though the claimant’s treating physician “diagnosed her with

                                  16   borderline intellectual functioning and said she showed good persistence, but a slow pace in

                                  17   thought and action.” 539 F.3d at 1171. The claimant argued that the “ALJ failed to account for a

                                  18   number of significant functional limitations assessed by the doctors of record, including

                                  19   difficulties in maintaining pace, and failed to provide reasons for rejecting those doctors' opinions,

                                  20   but the court rejected that argument.” Id. at 1173. The court rejected that argument, however,

                                  21   reasoning that the RFC was consistent with the evidence in the record. Id. In particular, the court

                                  22   found that while the claimant’s treating doctor noted “slow pace” he did not address whether the

                                  23   claimant could work on a sustained basis, whereas a state agency doctor who reviewed the record

                                  24   had addressed this question, concluding that the claimant could work on a sustained basis if the

                                  25   job involved only simple tasks with no public contact. Id. at 1171. Thus, the court found that

                                  26   “[t]he ALJ translated Stubbs–Danielson’s condition, including the pace and mental limitations,

                                  27   into the only concrete restrictions available to him.” Id. at 1174.

                                  28           Subsequently, in at least two unpublished cases the Ninth Circuit has held that limiting the
                                                                                         31
                                   1   claimant’s potential work to simple work did not sufficiently account for moderate limitations in

                                   2   concentration, persistence, or pace. See Brink v. Comm’r of Soc. Sec. Admin., 343 F. App’x 211,

                                   3   212 (9th Cir. 2009) (“The Commissioner’s contention that the phrase ‘simple, repetitive work’

                                   4   encompasses difficulties with concentration, persistence, or pace is not persuasive”); Lubin v.

                                   5   Comm’r of Soc. Sec. Admin., 507 F. App’x 709, 712 (9th Cir. 2013) (where RFC limited claimant

                                   6   to “one to three step tasks” based on ALJ’s finding that the claimant suffered moderate difficulties

                                   7   in maintaining concentration, persistence, or pace, holding that “ALJ erred by not including this

                                   8   limitation in the residual functional capacity determination or in the hypothetical question to the

                                   9   vocational expert”). In Brink, the Ninth Circuit distinguished Stubbs-Danielson on the basis that

                                  10   in that case “[t]he medical testimony . . . did not establish any limitations in concentration,

                                  11   persistence, or pace.” Brink, 343 F. App’x at 212.

                                  12          Following Brink and Lubin, “numerous courts . . . have found reversible error where an
Northern District of California
 United States District Court




                                  13   ALJ finds that a claimant has moderate limitation in maintaining concentration, persistence, or

                                  14   pace, but purports to account for that limitation in the RFC only by limiting the claimant to simple,

                                  15   repetitive, or unskilled work.” Linda O.D.G. v. Berryhill, No. CV 17-07170-AFM, 2018 WL

                                  16   6308105, at *6 (C.D. Cal. Nov. 30, 2018) (citing John C. v. Berryhill, 2018 WL 3388918, at *9

                                  17   (C.D. Cal. July 9, 2018); Friesth v. Berryhill, No. CV 16-3535-KES, 2017 WL 901882, at *6

                                  18   (C.D. Cal. Mar. 7, 2017); Alva v. Colvin, 2016 WL 6561452, at *6 (C.D. Cal. Nov. 2, 2016);

                                  19   Sanchez v. Colvin, 2016 WL 1948782, at *5 (C.D. Cal. May 3, 2016); Willard v. Colvin, No. CV

                                  20   14-9342-KES, 2016 WL 237068, at *3 (C.D. Cal. Jan. 20, 2016), judgment entered, No. CV 14-

                                  21   9342 KES, 2016 WL 242798 (C.D. Cal. Jan. 20, 2016); Woodward v. Colvin, 2015 WL 8134375,

                                  22   at *7 (C.D. Cal. Dec. 4, 2015)).

                                  23          On the other hand, some district courts have applied the reasoning in Stubbs-Danielson to

                                  24   find that an RFC limiting the claimant to simple tasks was not inconsistent with the ALJ’s finding

                                  25   that the claimant was moderately limited as to concentration, persistence or pace based on the

                                  26   specific medical evidence in the record. See, e.g., Mitchell v. Comm’r of Soc. Sec., No. 2:12-CV-

                                  27   0358-CMK, 2013 WL 5372852, at *5 (E.D. Cal. Sept. 25, 2013), aff’d sub nom. Mitchell v.

                                  28   Colvin, 642 F. App’x 731 (9th Cir. 2016). These cases explain that “the special analysis for
                                                                                         32
                                   1   mental disorders, which includes an assessment of concentration, persistence, and pace, is a

                                   2   severity analysis which is distinct from the functional analysis at step five of the sequential

                                   3   evaluation.” Id. (citing Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir.2007); see also Phillips v.

                                   4   Colvin, 61 F. Supp. 3d 925, 940 (N.D. Cal. 2014) (“As relevant here, a moderate difficulty in

                                   5   concentration, persistence, or pace does not automatically translate to a RFC finding with these

                                   6   limitations.”).

                                   7           The Commissioner contends the Court should not follow Brink and its progeny because

                                   8   Brink is an unpublished case and in it the court mischaracterized Stubbs-Danielson by saying

                                   9   there was no medical evidence that the claimant in that case was limited as to concentration,

                                  10   persistence or pace when in fact there was. The Court need not reach the question of whether

                                  11   Brink was wrongly decided, however, because it finds that under the rule announced in Stubbs-

                                  12   Danielson, the ALJ’s RFC in this case is not supported by substantial evidence in the medical
Northern District of California
 United States District Court




                                  13   record with respect Morris’s limitations in concentration, persistent or pace.

                                  14           As discussed above, numerous doctors who examined or treated Morris found that his

                                  15   functional limitations were more severe than was found by the nonexamining doctors whose

                                  16   opinions were given great weight, particularly with respect to Morris’s limitations in the area of

                                  17   concentration, persistence and pace. The ALJ failed to offer specific and legitimate reasons

                                  18   supported by substantial evidence for giving partial or little weight to these opinions and did not

                                  19   account for these functional limitations in his RFC. Therefore, the ALJ erred in adopting an RFC

                                  20   that contained no nonexertional limitations except the limitation to simple repetitive work with

                                  21   occasional contact with coworkers and the public.

                                  22               Whether the ALJ Erred by Applying the Grids Rather Than Taking Testimony
                                                   From A Vocational Expert
                                  23
                                               “The Secretary can satisfy [his Step Five] burden by either (1) applying the Medical–
                                  24
                                       Vocational Guidelines (‘grids’) in appropriate circumstances or (2) taking the testimony of a
                                  25
                                       vocational expert.” Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir. 1988) (citing Desrosiers v.
                                  26
                                       Secretary of H & HS, 846 F.2d 573, 577-78 (9th Cir. 1988)). The grids may be used “only when
                                  27
                                       they ‘accurately and completely describe the claimant’s abilities and limitations.’” Id. (quoting
                                  28
                                                                                         33
                                   1   Jones v. Heckler, 760 F.2d 993, 998 (9th Cir.1985)). “[W]hen a claimant’s non-exertional

                                   2   limitations are ‘sufficiently severe’ so as to significantly limit the range of work permitted by the

                                   3   claimant’s exertional limitations, the grids are inapplicable” and the ALJ must take testimony

                                   4   from a vocational expert and identify specific jobs the claimant can perform. Id. (quoting

                                   5   Desrosiers, 846 F.2d at 577). However, a step-two determination that a non-exertional

                                   6   impairment is severe does not by itself require that the ALJ seek the assistance of a vocational

                                   7   expert at step five. Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007).

                                   8           Here, the medical record is replete with medical opinions indicating that Morris had

                                   9   functional limitations that are sufficiently severe that that they would likely significantly limit

                                  10   Morris’s ability to work. Therefore, VE testimony was necessary to make the “heavily

                                  11   individualized” determination whether and how Morris’s depression would affect his ability to

                                  12   perform unskilled work. See SSR 85-15 (providing that “[t]he reaction to the demands of work
Northern District of California
 United States District Court




                                  13   (stress) is highly individualized, and mental illness is characterized by adverse responses to

                                  14   seemingly trivial circumstances. . . . Thus, the mentally impaired may have difficulty meeting the

                                  15   requirement of even so-called ‘low stress’ jobs.”); Barbosa v. Colvin, No. 1:13-CV-410 GSA,

                                  16   2014 WL 4929420, at *7 (E.D. Cal. Sept. 30, 2014) (“Here, the ALJ did not adequately consider

                                  17   this portion of SSR 85–15 in her analysis, as her discussion omits this portion of the rule. . . .

                                  18   Thus, a VE’s testimony is necessary to assess the impact of this non-exertional limitation on

                                  19   Plaintiff’s ability to work.”).   Therefore, the Court finds that the ALJ erred in relying on the

                                  20   Medical-Vocational Guidelines and failing to obtain testimony from a VE that addressed Morris’s

                                  21   ability to work in light of those functional limitations.

                                  22                 Remand for Further Administrative Proceedings Appropriate
                                  23           “A district court may to affirm, modify, or reverse a decision by the Commissioner ‘with

                                  24   or without remanding the cause for a rehearing.’” Garrison, 759 F.3d at 1019 (quoting 42 U.S.C.

                                  25   § 405(g)) (emphasis omitted). “If additional proceedings can remedy defects in the original

                                  26   administrative proceeding, a social security case should be remanded.” Lewin v. Schweiker, 654

                                  27   F.2d 631, 635 (9th Cir. 1981). Here, the Court finds that further proceedings are necessary to

                                  28   address the ALJ’s errors and to allow the Commissioner to weigh the medical evidence with
                                                                                          34
                                   1   respect to the severity of Morris’s impairments, reevaluate Morris’s paragraph B limitations,

                                   2   determine Morris’s RFC and take testimony from a vocational expert about the jobs Morris is

                                   3   able to perform.10

                                   4   IV.    CONCLUSION
                                   5          For the reasons discussed above, Morris’s motion is GRANTED, the Commissioner’s

                                   6   motion is DENIED and the matter is REMANDED to the Commissioner for further proceedings

                                   7   consistent with this order. The Clerk is instructed to enter judgment accordingly and close the file.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: March 19, 2020

                                  11                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  12                                                    Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20          10
                                                  In considering the severity of Morris’s impairments at step two, the ALJ should consider
                                  21   on remand all of Morris’s alleged impairments, including his alleged insomnia/hypersomnia.
                                       Although Morris did not specifically challenge the ALJ’s conclusion at step two on this question,
                                  22   the Court has reviewed the record and finds that the ALJ’s finding of non-severity as to this
                                       alleged impairment is likely erroneous. In particular, the ALJ’s conclusion that Morris’s
                                  23   insomnia/hypersomnia was merely “due to lifestyle choices,” including “staying up late on the
                                       computer and drinking alcohol and energy drinks at night,” id. at 24, is contradicted by the vast
                                  24
                                       majority of the evidence in the record, which shows that Morris has had serious sleep problems
                                  25   since childhood and that repeated attempts to address the problem through medication have failed.
                                       Likewise, the ALJ’s conclusion that Morris’s hypersomnia does not “more than minimally affects
                                  26   his ability to perform basic work activities,” id., is also contradicted by the record, which indicates
                                       that Morris was unable to continue working because of his sleep issues and when he was still
                                  27   working he had difficulty concentrating due to sleep deprivation and maintaining a regular
                                       schedule.
                                  28
                                                                                         35
